Motion by Ray E. Shain for reinstatement to the bar as an attorney and counselor-at-law. Mr. Shain was admitted to the bar at term of the Appellate Division of the Supreme Court in the Second Judicial Department on July 29, 1981, under the name Ray Elliot Shain. By opinion and order of this Court dated May 19, 2003, Mr. Shain was disbarred based on his conviction of a felony and his name was struck from the roll of attorneys and counselors-at-law, effective immediately (see Matter of Shain, 305 AD2d 36 [2003]). By decision and order on motion of this Court dated June 11, 2009, Mr. Shain’s motion for reinstatement was denied as premature. By decision and order on motion of this Court dated October 27, 2010, Mr. Sham’s renewed motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on his fitness to be an attorney.
Upon the papers filed in support of the motion and the papers filed in relation thereto, and upon the report of the Committee on Character and Fitness dated April 14, 2011, and the exhibits annexed thereto, it is
Ordered that the motion is granted; and it is further,
Ordered that, effective immediately, Ray E. Shain, admitted as Ray Elliot Shain, is reinstated as an attorney and counselor-at-law and the Clerk of the Court is directed to restore the name of Ray Elliot Shain to the roll of attorneys and counselors-at-law. Prudenti, P.J., Mastro, Rivera, Skelos and Dillon, JJ., concur.